

117 SRES 315 ATS: Commending the service of Hamilton-class Coast Guard cutters and the officers and crew who served on them.
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 315IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Wicker (for himself, Ms. Hirono, Mrs. Gillibrand, Ms. Warren, Mr. Sullivan, Mr. Cassidy, Mrs. Hyde-Smith, and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationSeptember 14, 2021Committee discharged; considered and agreed toRESOLUTIONCommending the service of Hamilton-class Coast Guard cutters and the officers and crew who served on them.Whereas the first Hamilton-class cutter was the United States Coast Guard Cutter (referred to in this preamble as USCGC) Hamilton, which was placed in full commission on March 18, 1967;Whereas USCGC Mellon, USCGC Chase, USCGC Dallas, USCGC Boutwell, USCGC Sherman, USCGC Gallatin, USCGC Morgenthau, USCGC Rush, USCGC Munro, USCGC Midgett, and USCGC Jarvis completed the class of high endurance cutters and were 1 of the most highly versatile and capable vessels at the time of their construction at Avondale Shipyards in Louisiana;Whereas Hamilton-class cutters courageously supported multiple peacetime and wartime operations during their time in active service, including Operation Market Time, Operation Urgent Fury, Operation Vigilant Sentinel, Operation Deny Flight, and Operation Iraqi Freedom;Whereas Hamilton-class cutters conducted illegal narcotics interdictions totaling 3,300,000 pounds and $23,600,000,000 in market value, including the interdiction conducted by USCGC Hamilton and USCGC Sherman of the M/V Gatun, which discovered 20 metric tons of illegal narcotics with an estimated street value of $600,000,000 for the largest narcotics interdiction in United States history at the time;Whereas Hamilton-class cutters have saved thousands of lives during search and rescue operations at sea, including the rescue conducted by USCGC Boutwell and USCGC Mellon of all 520 passengers and crew of the M/S Prinsendam, 1 of the largest at-sea rescues in Coast Guard history;Whereas Hamilton-class cutters received excellent shoreside support at Coast Guard homeports in Alaska, California, Hawaii, Massachusetts, New York, South Carolina, and Washington, allowing the cutters to perform admirably past their service life;Whereas the Mississippi-built National Security Cutter replaced the Hamilton-class cutter to continue the storied success of high endurance Coast Guard cutters at sea;Whereas USCGC Douglas Munro, formerly known as USCGC Munro, decommissioned on April 24, 2021, ending over 54 years of service of Hamilton-class cutters to the United States;Whereas Coast Guard cutters remain a vital component of United States capability across the globe in serving to protect life at sea, deterring illicit activity, and ensuring the continuance of the international rules-based order at all levels of the competition continuum;Whereas the increasing global complexity and expanding demand for Coast Guard services necessitates the best people, modern technology, resilient infrastructure, and highly capable assets; andWhereas Congress must recognize the importance of maximizing afloat readiness for the Coast Guard by supporting personnel, investing in mission-enabling technologies, and modernizing assets: Now, therefore, be itThat the Senate—(1)recognizes the success of the Hamilton-class cutters in service to the United States;(2)commends the officers and crew of Hamilton-class cutters for their technical excellence, accomplishments, professionalism, and sacrifices;(3)supports the role of Coast Guard cutters and their importance to national security, law enforcement at sea, and homeland defense; and(4)applauds the Coast Guard for continuing to advance the capabilities of the fleet with the National Security Cutter to adapt to the growing need for a global Coast Guard presence.